DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 02/15/2021. 
Response to Arguments
The rejection of claims 1-20 under 35 U.S.C. § 103 is withdrawn as the claims have been amended.
Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The closest prior art includes Pierce et al. (US 2018/0039667; Hereinafter “Pierce”) in view of Kjeldaas (US 2015/0188945) in view of Kagan et al. (US 2011/0083064; Hereinafter “Kagan”). However, none of Pierce, Kjeldaas, and Kagan teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 9, and 17.  For example, none of the cited prior art teaches or suggest the steps of “identify a node within a graph data structure where a signature policy of the governance policy is stored based on a location identification value of the signature policy mapped to an identifier of the governance policy on the block chain, determine an allowable combination of signatures required for modification of the governance policy from the signature policy stored at the identified node within the graph data structure, and modify the governance policy of the blockchain based on the request in response to receipt of an allowable combination of signatures.”  As a result, the claims are allowable over the cited prior art.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Giddins whose telephone number is (571)272-7993.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached at (571) 270-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON S. GIDDINS/            Primary Examiner, Art Unit 2437